Citation Nr: 0840941	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-37 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2. Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from February 1971 to March 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California which, in part, denied the claims for 
compensable evaluations.

By rating action in March 1999 service connection was granted 
for hemorrhoids and intermittent tinea pedis. 

In August 2007 the Board, in part, remanded the claims for 
additional development.
Subsequent to the claim being returned to the Board for 
adjudication additional medical evidence was received. This 
evidence does not pertain to the issues currently before the 
Board and is referred back to the RO.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are manifested by no more than 
mild external hemorrhoids.

2. The veteran's tinea pedis affects less than 5 percent of 
his entire body; no exposed areas are affected; and no more 
than topical therapy has been required for treatment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 7336 (2008). 

2. The criteria for a compensable evaluation for tinea pedis 
have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the veteran in September 2003, March 
2006 and August 2007 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain. The August 2004 statement of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for increased ratings. VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations. 
These documents informed the claimant of the need to submit 
all pertinent evidence in his possession. The claim was 
readjudicated in an April 2005 supplemental statement of the 
case. The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case and supplemental statement of the case 
he was provided actual notice of the rating criteria used to 
evaluate the disorder at issue. Thereafter the claimant was 
provided the opportunity to present pertinent evidence and 
testimony in light of the notice provided. The veteran has 
been provided actual notice of the rating criteria, and the 
claim was thereafter readjudicated. Hence, the evidence 
rebuts any suggestion that the veteran was prejudiced. There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication. Indeed, neither the appellant 
nor his representative has suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready 
for adjudication.

Criteria

The veteran and his representative contend that his 
hemorrhoids and tinea pedis disabilities are manifested by 
symptomatology that warrants the assignment of increased 
compensable ratings. It is requested that the veteran be 
afforded the benefit of the doubt.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's conditions. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet.App. 505 (2007). The analysis 
in the following decisions is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1. Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

I. Hemorrhoids

Service connection is presently in effect for hemorrhoids, 
which has been assigned a noncompensable disability 
evaluation.  Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
zero percent (noncompensable) evaluation is warranted for 
mild or moderate hemorrhoids.  A 10 percent evaluation 
contemplates hemorrhoids that are large or thrombosis, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A maximum 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

In his initial September 2003 VA rectum and anus examination 
the veteran reported developing painful passage of stool and 
some internal bleeding in service.  He had not been anemic 
and had not had surgery.  He claimed daily pain and used 
Preparation H with intermittent relief.  On examination, the 
veteran had intact bowel sounds and no scars.  There were 
external hemorrhoidal tags noted at 7 o'clock in the dorsal 
lithomy position.  Internal examination revealed no masses. 
An internal hemorrhoid was palpable. There was no evidence of 
thrombosed mass or tissue.  Sphincter tone was normal. The 
diagnosis was external and internal hemorrhoids, mild and not 
requiring surgery.

In an April 2008 VA rectum and anus examination the claims 
file was available and reviewed.  The veteran did not have 
bleeding, anemia, anal itching, diarrhea, tenesmus, or 
swelling. He reported perianal discharge following stooling, 
and some pain with large stools. He did not have fecal 
incontinence or leakage requiring a pad. He did use pads 
because of soiling of underpants. He used no medications 
other than Preparation H, and has had no surgery related to 
his hemorrhoids.  The rectal examination disclosed some minor 
small internal hemorrhoids, and small rectal tags at the 7 
o'clock position.  There were 2+ hemorrhoids visible which 
were minimally prolapsed.  Stool was brown and guaiac 
negative.

The veteran has submitted no evidence showing that his 
service-connected disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated periods of hospitalization 
during the pendency of this appeal.  Hence, the Board will 
not refer this matter for the procedural actions concerning 
extra-schedular evaluations outlined in 38 C.F.R. 
§ 3.321(b)(1).

Because there is no evidence that any of the criteria for a 
10 percent rating have been met, the disability does not more 
closely approximate the criteria for that evaluation, and a 
compensable schedular evaluation is not warranted.  38 C.F.R. 
§§ 4.3, 4.7.

II. Tinea pedis

The veteran alleges that the severity of his service- 
connected tinea pedis warrants a compensable disability 
rating.

The appellant's tinea pedis is rated by analogy to dermatitis 
and eczema pursuant to 38 C.F.R. § 4.20 (2008).  Under 
38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable 
rating is warranted if dermatitis or eczema affects less than 
5 percent of the entire body; or less than 5 percent of 
exposed areas affected, and no more than topical therapy was 
required during the past 12-month period; a 10 percent 
disability rating is warranted if dermatitis or eczema 
affects at least 5 percent, but less than 20 percent, of the 
entire body; or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 
7806.

At an October 2003 VA examination, the veteran reported 
developing fungus on both feet mainly in the region of his 
arches while in Vietnam.  The condition reportedly came and 
went. At the time of the examination, the examiner noted the 
veteran's skin was clear and healthy with no sign of any 
fungus or other infections.  

A September 2007 report from Valley Health Resources notes a 
prior history of eczema of the feet.  No pathology was 
reported, and a diagnosis was not offered.

At an April 2008 VA examination, the claims file and medical 
treatment records were reviewed.  The examiner noted evidence 
of a bilateral foot fungus treated with tincture of 
antifungal medication in service.  He was followed in the VA 
Medical Center  podiatry clinic but has not required any 
antifungal creams or systemic antifungal medications.  He was 
not known to have any skin related diseases, and was not 
receiving any current treatment.  There was no history of 
neoplasm, acne, scarring, or hyperhidrosis. All nail beds 
were well trimmed in upper and lower extremities and revealed 
no evidence of fungal invasion. The web spaces between the 
toes were intact.  There was no dyshydrosis, blistering, or 
evidence of ongoing or chronic skin diseases.  The diagnosis 
was no evidence of chronic or acute skin disease.

Analysis

As noted, the veteran's skin disorder is evaluated, by 
analogy, as noncompensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806. See 38 C.F.R. § 4.20 [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

VA examiners in October 2003 and April 2008 found no evidence 
of any tinea pedis.  During the course of the appellate term 
no evidence of any involvement other than the limited history 
of involvement of the feet have been presented. As such the 
evidence shows that the percentage involvement needed to 
grant a 10 percent rating is not in order.

The evidence of record fails to reveal any evidence that 
pathology caused by the veteran's tinea pedis affects 5 
percent or more of the entire body or 5 percent or more of 
exposed areas. There is no evidence that the disorder has 
ever required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during a 12-month period.

Finally, the evidence of record does not show any functional 
impairment due to the skin disorder. Indeed, the VA 
examinations in October 2003 and April 2008 found no evidence 
of any current skin disorder involving a fungal infection of 
the feet. Therefore, an increased rating is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a  compensable disability rating for 
hemorrhoids is denied.

Entitlement to a compensable rating for tinea pedis is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


